Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 1 of 19 Page ID #:1


  1   Mohammad Tajsar (SBN 280152)
      mtajsar@aclusocal.org
  2   ACLU Foundation of Southern California
      1313 West 8th Street
  3   Los Angeles, CA 90017
      Telephone: (213) 977-9500
  4   Facsimile: (213) 977-5297
  5   Jacob A. Snow (SBN 270988)
      jsnow@aclunc.org
  6   ACLU Foundation of Northern California
  7   39 Drumm Street
      San Francisco, CA 94111
  8   Telephone: (415) 621-2493
      Facsimile: (415) 255-8437
  9
      Counsel for Plaintiffs
 10   (continued on next page)
 11
 12
 13             UNITED STATES DISTRICT COURT FOR THE
 14
                    CENTRAL DISTRICT OF CALIFORNIA
 15
 16   JUSTIN SANCHEZ and ERIC ALEJO;           CASE NO: 2:20-cv-05044
 17                                            COMPLAINT
            Plaintiffs,
 18   v.
 19
      LOS ANGELES DEPARTMENT OF
 20   TRANSPORTATION and CITY OF
 21   LOS ANGELES,
 22         Defendants.
 23
 24
 25
 26
 27
 28
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 2 of 19 Page ID #:2


  1   (continued from previous page)
  2   Jennifer Lynch (SBN 240701)
      jlynch@eff.org
  3   Electronic Frontier Foundation
      815 Eddy Street
  4   San Francisco, CA 94109
      Tel: (415) 463-9333
  5   Fax: (415) 436-9993
  6
      Douglas E. Mirell (SBN 94169)
  7   DMirell@ggfirm.com
      Timothy J. Toohey (SBN 140117)
  8   TToohey@ggfirm.com
      Greenberg Glusker Fields Claman & Machtinger LLP
  9   2049 Century Park East, Suite 2600
      Los Angeles, California 90067
 10   Telephone: (310) 553-3610
      Fax:        (310) 553-0687
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 3 of 19 Page ID #:3


  1                                    INTRODUCTION
  2           1.   Beginning in late 2017, communities across California witnessed a
  3   near-overnight invasion of motorized electric scooters on city sidewalks. Equipped
  4   with tiny motors, batteries, and the sleek insignia of their proprietor technology
  5   companies, they introduced a new dockless mode of transit for smartphone-
  6   equipped consumers as an alternative to cars, bicycles, and public transit. Similar
  7   to a car ride-share service, riders reserve and pay for scooter rentals through a
  8   smartphone app. At the end of a trip, the user leaves the scooter on the street,
  9   where it can be rented again.
 10           2.   Soon after scooters appeared, complaints targeting the scooter
 11   companies followed. Although dockless scooters represented a novel and
 12   potentially useful form of transit, they also cluttered city sidewalks, lacked safety
 13   features, and interfered with disabled access to city streets. The scooter companies
 14   themselves often did jurisdictions no favors, aggressively pushing back against
 15   attempts to regulate the vehicles.
 16           3.   As in other cities across the country, this was the story of scooters in
 17   Los Angeles. In an attempt to avoid the unpopular profusion of scooters filling the
 18   sidewalks, Defendants Los Angeles Department of Transportation and the City of
 19   Los Angeles (collectively “LADOT” or “Defendants”) developed a far-reaching
 20   software tool that (they claim) is necessary to managing the right of way. Dubbed
 21   the Mobility Data Specification (“MDS”), this software interface, crafted in
 22   partnership with a private consultancy, forces operators of dockless vehicles to
 23   provide real-time and historical data about each vehicle and trip taken in Los
 24   Angeles, all as a condition of operating. Most importantly, the tool requires that
 25   scooter companies produce detailed trip data about every single scooter trip taken
 26   within city limits, including where each trip starts, the route it takes, and where it
 27   ends.
 28           4.   Although MDS does not record the identity of the rider directly, the


                                             COMPLAINT
                                                 1
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 4 of 19 Page ID #:4


  1   precision with which it captures riders’ location information—often to within a few
  2   feet—likely allows riders to be identified. Knowing that a particular trip began at
  3   an office building and ended in front of a home, for example, makes the difficulty
  4   of identifying the individual rider as simple as knowing their home and work
  5   addresses. Given the large amount of public or otherwise accessible data about
  6   people’s lives that exists, simply cross-referencing MDS data about a particular
  7   trip with any other dataset (including mere observation of a routinely-taken scooter
  8   trip) can reveal who took the trip.
  9         5.     Beyond identifying an individual rider, the locations where an
 10   individual’s trip starts and ends can also reveal why that rider made the trip.
 11   Regular trips that start near a residence and end at an office reveal that a person
 12   living at the residence works at the office and takes a particular route to work.
 13   Periodic trips that begin at a high school and end in a family-planning clinic could
 14   reveal that a student is seeking reproductive health care. Even a single trip to a
 15   protest against police violence may result in a rider’s name being revealed and her
 16   presence at the protest exposed against her wishes.
 17         6.     LADOT has never articulated an adequate or reasonable justification
 18   for the collection of such sensitive location information en masse. When mandated
 19   by the Los Angeles City Council to identify, by February 25, 2020, its reasons for
 20   collecting precise location data, LADOT failed to do so. Now, over three months
 21   after this deadline, LADOT has still not articulated an operationally specific need
 22   for this data. To date, it has offered only the most generic justifications for
 23   collecting precise location information, stating at one point that its goal is to
 24   “experiment” with riders’ protected information when setting agency policy.
 25         7.     The Constitution prohibits LADOT from experimenting with the
 26   rights of its constituents. The Fourth Amendment strictly limits the warrantless
 27   collection of vehicular location information. As a Supreme Court majority
 28   recognized in United States v. Jones, “GPS monitoring generates a precise,


                                             COMPLAINT
                                                 2
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 5 of 19 Page ID #:5


  1   comprehensive record of a person’s public movements that reflects a wealth of
  2   detail about her familial, political, professional, religious, and sexual associations.”
  3   565 U.S. 400, 415 (2012) (J., Sotomayor, concurring); id. at 430 (J., Alito,
  4   concurring) (long-term capture of vehicle location information violates reasonable
  5   expectation of privacy). This is particularly true here, where the scale and breadth
  6   of that data collection has no conceivable relation to a targeted investigation of a
  7   particular individual. MDS collects precise location data associated with every
  8   single rider of scooters within the City, every single time they ride such a vehicle.
  9   And once MDS software is deployed, it gathers location data without any human
 10   involvement and at the maximum precision generated by the vehicles.
 11         8.     Plaintiffs ride electric scooters in the City of Los Angeles, using the
 12   vehicles to make trips from their homes to work, friends, businesses, and places of
 13   leisure. LADOT uses MDS to warrantlessly collect sensitive vehicle location data
 14   associated with each of Plaintiffs’ trips, in violation of their right to be free from
 15   unreasonable searches and seizures in contravention of the United States and
 16   California Constitutions. The compelled production of Plaintiffs’ location
 17   information also violates the California Electronic Communications Privacy Act
 18   (“CalECPA”).
 19         9.     LADOT violates these rights irrespective of whether it collects data
 20   about Plaintiffs’ movements in real-time or after a period of delay. The gathering
 21   of historical location information about individuals without sufficient justification
 22   violates the Constitution. United States v. Carpenter, 138 S. Ct. 2206, 2218 (2018)
 23   (comparing the greater harms of historical location tracking as opposed to manual
 24   real-time observation, and explaining that “[u]nlike with the GPS device in Jones,
 25   police need not even know in advance whether they want to follow a particular
 26   individual, or when.”). When that location data is highly precise (as the MDS data
 27   is), the risks with collecting historical location information are too great without a
 28   warrant.


                                             COMPLAINT
                                                  3
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 6 of 19 Page ID #:6


  1         10.    Through this action, Plaintiffs seek, among other forms of relief,
  2   expungement of their location data from LADOT’s servers and an injunction
  3   preventing MDS from collecting and storing precise location information en
  4   masse.
  5                                     JURISDICTION
  6         11.    This Court has subject matter jurisdiction over this action under 28
  7   U.S.C. § 1331 and 28 U.S.C. § 1343 because it alleges violations of the United
  8   States Constitution enforceable through 42 U.S.C. § 1983, and under 28 U.S.C.
  9   § 1367 because it alleges violations of the California Constitution and the
 10   California Penal Code.
 11                                          VENUE
 12         12.    Venue is proper under 28 U.S.C. § 1391(a) because Defendants are
 13   residents of this district, 28 U.S.C. § 1391(b) because the events and actions giving
 14   rise to the claims herein occurred in this District, and 28 U.S.C. § 1391(c) because
 15   Defendants are subject to the court’s personal jurisdiction in this District.
 16                                         PARTIES
 17         13.    Plaintiff Justin Sanchez is a resident of Los Angeles, and a customer
 18   of and rider of dockless vehicles offered by Lime, Bird, and Lyft. Mr. Sanchez has
 19   ridden scooters operated by these three providers within the City of Los Angeles
 20   while MDS has been in effect. Mr. Sanchez intends to continue riding these
 21   dockless vehicles within Los Angeles in the future.
 22         14.    Plaintiff Eric Alejo is a resident of Los Angeles, and a customer of
 23   and rider of dockless vehicles offered by Lyft, JUMP, Bird, and Lime. Mr. Alejo
 24   has ridden scooters operated by these four providers within the City of Los
 25   Angeles while MDS has been in effect. Mr. Alejo also intends to continue riding
 26   these dockless vehicles within Los Angeles in the future.
 27         15.    Defendant City of Los Angeles is a public entity, duly organized and
 28   existing under the laws of the State of California.


                                            COMPLAINT
                                                 4
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 7 of 19 Page ID #:7


  1         16.    Defendant Los Angeles Department of Transportation is a government
  2   agency created by Los Angeles city ordinance. It advertises that its mission is “to
  3   lead transportation planning, project delivery, and operations in the City of Los
  4   Angeles.” LADOT developed and operates the permitting program that licenses the
  5   operation of dockless vehicle providers within Los Angeles.
  6                               STATEMENT OF FACTS
  7   I.    DOCKLESS VEHICLES LAUNCH IN SOUTHERN CALIFORNIA IN
  8         2017, AND ARE FORMALLY ALLOWED IN THE CITY OF LOS
  9         ANGELES BEGINNING IN MARCH 2019.
 10         17.    Beginning in 2017, numerous private companies began dropping
 11   dockless vehicles, including motorized scooters and electric bicycles, on Los
 12   Angeles streets. These vehicles are owned and maintained by private companies,
 13   and individual customers can rent them via a smartphone application. These
 14   vehicles are “dockless” in that rides need not start from a fixed docking station,
 15   like a traditional municipal bicycle share. Instead, rides can begin and end
 16   wherever a vehicle is located, with a user employing only the provider’s mobile
 17   application to terminate the rental. At that point, the application informs the rider
 18   of the cost of the ride, and charges the user accordingly.
 19         18.    The operators typically outfit the vehicles with rechargeable batteries,
 20   Global Positioning System (“GPS”) trackers, and wireless connectivity to the
 21   internet. The vehicles broadcast precise GPS coordinates to the operator, which
 22   allows it to track rides and charge customers accordingly.
 23         19.    With the growing use of dockless vehicles in neighboring cities, the
 24   Los Angeles City Council passed an ordinance on September 28, 2018 compelling
 25   LADOT to implement a “Shared Mobility Device Pilot Program” establishing an
 26   application process for the approval of City-issued permits to operators of dockless
 27   bicycles, electric bicycles, motorized scooters, and electric scooters. The ordinance
 28   mandated that under the Pilot Program, “an operator of a shared mobility device


                                            COMPLAINT
                                                 5
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 8 of 19 Page ID #:8


  1   shall obtain a permit from the Department [of Transportation] and comply with all
  2   Department permit rules, regulations, indemnification, insurance and fee
  3   requirements.”
  4         20.    In response, LADOT created the permitting program via an
  5   application and review process. In exchange for a license to operate a
  6   micromobility company within City limits, LADOT instructed operators to submit
  7   an application detailing their intended deployment in the City and agreeing to
  8   numerous regulatory requirements.1 These requirements included otherwise
  9   standard insurance requirements, an agreement to an indemnification provision,
 10   limits on the total number of vehicles any individual operator could deploy within
 11   Los Angeles, agreements to place safety features like lights and reflectors on
 12   vehicles, requirements that operators ensure vehicles are appropriately parked and
 13   not blocking pedestrian rights of way, and incentives for operators to diversify the
 14   geographic distribution of their vehicles. Relevant here, the permitting application
 15   required operators agree to implement MDS’s data collection protocols.
 16         21.    Once an operator applied for a permit, LADOT reviewed the
 17   application and awarded an operating permit to the applicant accordingly.
 18   Individual end users were not parties to the application agreement, despite their
 19   sensitive location data being critical to the process.
 20         22.    The original one-year pilot program launched in March 2019, and has
 21   been extended for six months through September 15, 2020. At the close of the
 22   now-eighteen-month pilot, LADOT plans to establish a one-year formal dockless
 23   mobility pilot program.
 24   II.   DEFENDANTS UTILIZE THE MOBILITY DATA SPECIFICATION
 25         TO UNLAWFULLY COLLECT PRECISE MOVEMENT DATA.
 26         23.    As a condition of securing a permit to operate in the City of Los
 27
            1
               LADOT’s original permit application is available at
 28   https://files.acluwest.org/s/XATp4ErkW4WsSsT.

                                             COMPLAINT
                                                 6
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 9 of 19 Page ID #:9


  1   Angeles, LADOT requires mobility companies to implement MDS’s data
  2   collection requirements. MDS contains two interrelated parts: 1) the data-
  3   collection standard, which specifies what information mobility providers must
  4   deliver to the governing jurisdiction, and 2) reference implementations in software
  5   code that both mobility providers and the governing jurisdiction can use to set up
  6   the information exchange. MDS ingests data directly from the transportation
  7   companies, enabling LADOT “to actively manage private mobility providers and
  8   the public right-of-way . . . through a shared data vocabulary and to communicate
  9   directly with product companies in real time using code.”2
 10         24.    The purpose of MDS is to accelerate information collection by cities
 11   and counties facing an increase in the volume of permitting associated with
 12   dockless scooters. According to the non-profit Open Mobility Foundation, the
 13   proprietor of MDS who took over its administration from LADOT, “the goals of
 14   MDS are to provide a standardized way for municipalities or other regulatory
 15   agencies to ingest, compare and analyze data from mobility service providers, and
 16   to give municipalities the ability to express regulation in machine-readable
 17   formats. . . . MDS is a key piece of digital infrastructure that supports the effective
 18   implementation of mobility policies in cities around the world.” Instead of each
 19   city deciding for itself what information to collect and writing the necessary
 20   software, MDS encourages cities to adopt a single existing standard.
 21         25.    MDS, once implemented by private dockless scooter companies,
 22   ingests a wide variety of data directly from the providers without any human input.
 23   The data includes the provider’s name, a unique device identifier for the vehicle,
 24   the type of vehicle, the length of the trip, its starting point, end point, and the route
 25   the vehicle took on its trip. Relevant here is the route information requirement,
 26
 27
            2
             “Mobility Data Specification: Information Briefing,” Los Angeles
      Department of Transportation, https://ladot.io/wp-content/uploads/2018/12/What-
 28   is-MDS-Cities.pdf, Oct. 31, 2018.

                                             COMPLAINT
                                                  7
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 10 of 19 Page ID #:10


   1   which calls for granular trip data from the providers to LADOT about every ride
   2   taken within Los Angeles—including the starting point of the ride, the starting time
   3   of the ride, the end point for the ride, and the ending time of the ride. LADOT
   4   requires that start and end locations be provided in real-time, and the route that the
   5   trip took between those points provided after 24 hours.
   6         26.    While MDS does not collect any information directly identifying the
   7   rider of a particular vehicle, the sensitivity of movement information makes it
   8   possible to identify individual riders anyway. Coupling a rider’s precise trip data
   9   with information from just one other dataset—for instance, additional scooter rides
  10   that show a pattern of repeated trips to and from the same locations, public voting
  11   records from particular addresses, or even simple physical observation of a rider—
  12   can likely identify the individual who took the trip. In addition, it may reveal
  13   important information about the individual’s residence, the identity of her
  14   employer, associates, or friends, the type of physicians she visits, or her favorite
  15   recreational activities. And when end points are sensitive locations—like
  16   therapists’ offices, marijuana dispensaries, or Planned Parenthood clinics—those
  17   routes may reveal why she made that trip.
  18         27.    In a time when protests are erupting around the country, the risk of
  19   identifying individuals based on physical observation takes on a new importance.
  20   Imagine a person who takes a scooter to a political protest, or even rides past and is
  21   captured by one of the many cameras used to document interaction between
  22   protesters and police. With the information LADOT ingests through MDS, that
  23   individual ride could be picked out of a haystack of data and handed over to the
  24   police, who would then know where the person ended their trip, where they started,
  25   and the precise route they took.
  26         28.    The likelihood of identifying individuals based only on location
  27   information is not a hypothetical concern. A growing body of research has
  28   demonstrated that location datasets are easily susceptible to identification. “With


                                             COMPLAINT
                                                  8
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 11 of 19 Page ID #:11


   1   merged mobility datasets, this becomes even easier: An agent could potentially
   2   match users trajectories in anonymized data from one dataset, with deanonymized
   3   data in another, to unmask the anonymized data.”3 For instance, researchers have
   4   found that they could identify 50% of people from only two randomly chosen data
   5   points in a dataset that contained only time and location data.4
   6         29.    Identification of location data poses grave risks to individuals—
   7   particularly marginalized or justice-impacted members of the community. In
   8   addition to revealing sensitive information about people’s lives, this information
   9   can exacerbate persistent forms of state violence and bias that target those at the
  10   fringes. This includes police encounters, immigration enforcement, homelessness
  11   sweeps, or enforcement of pre-trial release terms or probation conditions, to name
  12   a few. Past experience has also shown that individual location information in the
  13   hands of authorities can stoke racial and gender-based violence. When collected
  14   without adequate safeguards, location information often results in cases of
  15   domestic abuse and stalking, as a recent investigation of automatic license plate
  16   reader information in California revealed.5
  17
             3
                Rob Matheson, The privacy risks of compiling mobility data: Merging
  18
       different types of location-stamped data can make it easier to discern users’
  19   identities, even when the data is anonymized, MIT News (Dec. 7, 2018),
  20   http://news.mit.edu/2018/privacy-risks-mobility-data-1207 (describing Daniel
       Kondor et al., “Towards matching user mobility traces in large-scale datasets,”
  21   IEEE Transactions on Big Data (Sep. 24, 2018), available at
  22   http://senseable.mit.edu/papers/pdf/20180927_Kondor-
       etal_TowardsMatching_IEEE-BigData.pdf)).
  23          4
                Yves-Alexandre de Montjoye, et al., Unique in the Crowd: The privacy
  24   bounds of human mobility, 3 Nature Scientific Reports 1376 (2013),
       http://www.nature.com/articles/srep01376 (finding that “in a dataset where the
  25   location of an individual is specified hourly, and with a spatial resolution equal to
  26   that given by the carrier’s antennas, four spatio-temporal points are enough to
       uniquely identify 95% of the individuals.”).
  27          5
                “Automated License Plate Readers: To Better Protect Individuals’’
  28   Privacy, Law Enforcement Must Increase Its Safeguards for the Data It Collects,”
                                                                                        (cont’d)



                                             COMPLAINT
                                                 9
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 12 of 19 Page ID #:12


   1         30.    Despite the sensitivity of location data and the increasing legal
   2   protections individuals have over their location information, LADOT’s MDS
   3   protocol demands maximally precise locations about individuals’ trips. LADOT’s
   4   technical consultants developed the program to collect as precise information as
   5   the vehicles generate. With the pilot program in full effect, LADOT captured GPS
   6   coordinates broadcast by scooters up to seven decimal places, an extraordinary
   7   level of accuracy even assuming a wide margin of error. For background, GPS
   8   coordinates are often expressed through decimal degrees via longitude and latitude
   9   coordinates. The more decimal places a GPS coordinate is measured in, the more
  10   precise the location it reveals is.6 MDS compels vehicle operators to provide the
  11   coordinates of each vehicle in latitude and longitude to the maximum precision
  12   allowed by the vehicle, which can be up to seven decimal places. For reference,
  13   coordinates in seven decimal degrees are accurate to within 1.11 centimeters at the
  14   equator. In real-world conditions away from the equator, the accuracy with which
  15   the companies capture a vehicle’s location depends on the scooter’s hardware, the
  16   availability of over-the-air internet connectivity, and the physical conditions
  17   surrounding a vehicle that may impact GPS signal strength. Given advances in
  18   technology and widespread access to 4G (and, soon, 5G connectivity), the
  19   coordinates generated by dockless vehicles can accurately place them within a few
  20   dozen feet, indicating with confidence, for example, where on a city block a
  21   scooter is and the building or piece of city infrastructure nearest which it is parked.
  22         31.    Research has demonstrated that even truncating GPS coordinates of
  23   trips’ origins and destinations by lopping off GPS decimal places does little to
  24
  25   California State Auditor (Feb. 20, 2020),
       https://www.auditor.ca.gov/pdfs/reports/2019-118.pdf, at 12–13 (discussing
  26   instance of gender-based assault resulting from license plate location information).
              6
  27            For a helpful explanation of the math behind the precision of GPS
       locations, see “Decimal Degrees,” WIKIPEDIA,
  28   https://en.wikipedia.org/wiki/Decimal_degrees (last visited June 3, 2020).

                                             COMPLAINT
                                                 10
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 13 of 19 Page ID #:13


   1   protect individuals’ privacy. Such is the sensitivity of location data sets, which
   2   cannot reasonably be considered “anonymized” in any real sense when collected en
   3   masse and with the precision that MDS currently demands.
   4          32.   Given these facts, and upon information and belief, a simple analysis
   5   of MDS data will likely identify the precise trips taken by Plaintiffs in this case and
   6   where they live, work, shop, and frequent. Plaintiffs have never agreed to share
   7   their precise location data with LADOT, even though LADOT has used MDS to
   8   extract this data from the operators whose vehicles Plaintiffs rented.
   9   III.   DEFENDANTS HAVE FAILED TO PROVIDE REASONABLE
  10          JUSTIFICATIONS FOR COMPELLING PRODUCTION OF
  11          LOCATION INFORMATION.
  12          33.   When LADOT launched its pilot MDS program, it did not identify
  13   with operational specificity how it intended to use the data ingested by MDS. Nor
  14   did it develop a data collection and retention program narrowly tailored to meet
  15   even the use cases it did identify. As a result, granular location information easily
  16   susceptible to identification is needlessly—and illegally—collected and at risk of
  17   being shared with third parties and targeted by other government actors.
  18          34.   According to LADOT, the purpose of MDS is multifaceted, and
  19   allows LADOT to “actively manage private companies who operate in our public
  20   space.”7 During the development of the pilot program, LADOT identified
  21   numerous overlapping and related benefits that mass location data may provide to
  22   the regulators, some more specific than others, but none that necessitated collecting
  23   all riders’ granular and precise location information en masse.
  24          35.   To the contrary, LADOT leadership expressly identified the MDS
  25   pilot as a mechanism to “experiment” with this data collection project.8 Put
  26
             “LADOT | Putting Ideas into motion,” https://ladot.io/ (embedding
              7

  27   YouTube video entitled “The Future of Mobility – Mobility Data Specification”).
  28
           8
             David Zipper, “Cities can see where you’re taking that scooter,” Slate, Apr.
                                                                                        (cont’d)



                                             COMPLAINT
                                                 11
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 14 of 19 Page ID #:14


   1   differently, LADOT has intentionally gathered sensitive and legally protected
   2   location information in an experimental posture with data concerning actual users
   3   in real time—unlawfully collecting data in order to determine post hoc how to
   4   exploit them to serve non-specific regulatory needs.
   5         36.    LADOT’s dockless scooter pilot program fails to tailor its collection
   6   of individual location data to articulable use cases. Given the lack of specificity for
   7   its proposed use cases, it is difficult to identify potential alternatives to maintaining
   8   individual trip data, or to gauge the necessity of mass location data collection to
   9   achieve LADOT’s regulatory ends.
  10         37.    To the contrary, LADOT has been exceptionally vague about how it
  11   intends to use this data, in part to allow the agency to experiment with exploiting
  12   the data after it is collected. Each of the articulated use cases LADOT has offered
  13   for its desire to collect en masse individual vehicle location data fails under
  14   scrutiny. For instance, the City Council mandated that LADOT’s pilot program
  15   incentivize providers to diversify access to its vehicles. Addressing equity in
  16   regional distributions of vehicles by itself does not require individual, granular
  17   location data. For instance, collecting a vehicle’s neighborhood-level locations at
  18   regular, but disparate, time intervals (e.g., every two hours) will adequately inform
  19   regulators whether providers are distributing their vehicles equitably—without
  20   collecting individuals’ trip data.
  21         38.    Even the few use cases LADOT has offered for why granular trip data
  22   is necessary do not require detailed vehicle telemetry data. For instance, even
  23   though MDS calls for acquiring GPS coordinates up to a maximum level of
  24   precision, current physical limitations on the accuracy of GPS broadcasts from
  25
  26   2, 2019, https://slate.com/business/2019/04/scooter-data-cities-mds-uber-lyft-los-
  27   angeles.html (quoting LADOT General Manager Seleta Reynolds, “When bikes
       and scooters showed up, they gave us a pretty interesting sandbox to start
  28   experimenting.”)

                                              COMPLAINT
                                                  12
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 15 of 19 Page ID #:15


   1   vehicles make their coordinates too imprecise to determine whether scooters are
   2   appropriately parked adjacent to a curb versus inappropriately parked in the middle
   3   of a sidewalk a couple of feet away, another purpose LADOT has offered for why
   4   it needs individual users’ trip information.
   5         39.    Even when the City Council instructed LADOT to articulate “specific
   6   regulatory purposes for the collection and use of each type of data required by
   7   MDS,” LADOT simply did not comply. This request came in a Los Angeles City
   8   Council Motion passed on November 27, 2019, which required LADOT to, among
   9   other things, provide a report outlining the “specific regulatory purposes for the
  10   collection and use of each type of data required by MDS” by February 25, 2020.9
  11   To date, and more than three months after the deadline, LADOT has still not
  12   articulated those purposes in response to the request.
  13         40.    Importantly, LADOT lacks reasonable and justifiable uses for both
  14   real-time location information and historical location data—both of which present
  15   substantially similar violations of Plaintiffs’ rights. This is in contrast to concerns
  16   raised by some of the micromobility providers, including JUMP. While JUMP has
  17   historically protested LADOT’s requirement that it produce precise location
  18   information in real-time, including by filings its own lawsuit challenging MDS
  19   data collection by MDS, JUMP offered to produce that information to LADOT
  20   after a 24-hour delay.10 According to JUMP, a 24-hour delay “significantly
  21   mitigate[s] the frightening risks of direct and constant government surveillance and
  22   possible interception of individual users.”11
  23         41.    Perhaps most ominously, LADOT plans to extend the same model for
  24
             9
  25            Motion No. 19-1355, Intro. By David Ryu (Nov. 1, 2019), available at
       http://clkrep.lacity.org/onlinedocs/2019/19-1355_mot_11-01-2019.pdf.
  26          10
                 Social Bicycles LLC d/b/a JUMP v. City of Los Angeles, No. 2:20-cv-
  27   02746 (C.D. Cal. filed Mar. 24, 2020), ECF No. 1, at ¶ 11 (challenging MDS
       location collection from perspective of private scooter operator).
  28          11
                 Id.

                                              COMPLAINT
                                                  13
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 16 of 19 Page ID #:16


   1   real-time geolocation information collection that it uses for dockless vehicles to
   2   “all kinds of future transportation forms—from ride-hailing and car-sharing to
   3   delivery drones and autonomous vehicles.”12 Under LADOT’s leadership, the use
   4   of MDS for dockless vehicles has expanded to over eighty cities, with more to
   5   come. While Plaintiffs do not challenge LADOT’s need to regulate emerging
   6   technologies and transportation modalities, such regulation must not compromise
   7   its obligations to protect the civil rights of its constituents.
   8                                  CLAIMS FOR RELIEF
   9                                       FIRST CLAIM
  10                Violation of the Fourth Amendment (42 U.S.C. § 1983)
  11                          (All Plaintiffs Against All Defendants)
  12          42.    Plaintiffs incorporate the preceding paragraphs as if fully set forth
  13   herein.
  14          43.    Defendants’ deployment of MDS violates Plaintiffs’ right to be free
  15   from unreasonable search and seizure, as protected by the Fourth Amendment to
  16   the United States Constitution.
  17          44.    Defendants’ administrative scheme to collect Plaintiffs’ granular
  18   vehicle and mobility location information constitutes a search under the Fourth
  19   Amendment, whether in real-time or historically. Defendants’ collection of this
  20   data is unreasonable, unconnected to any legitimate government interest, and
  21   occurs without any opportunity for administrative or judicial review pre-collection.
  22          45.    Defendants’ administrative scheme also unreasonably conditions
  23   Plaintiffs’ ability to ride dockless vehicles upon the disgorgement of Plaintiffs’
  24   otherwise protected location information.
  25
  26          12
                Laura Bliss, This City Was Sick of Tech Disruptors. So It Decided to
  27   Become One., CITYLAB, https://www.citylab.com/transportation/2020/02/los-
       angeles-transportation-data-mobility-scooter-mds-uber/606178/ (last visited June
  28   7, 2020).

                                               COMPLAINT
                                                   14
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 17 of 19 Page ID #:17


   1         46.    Finally, Defendants’ ongoing retention of Plaintiffs’ precise location
   2   data concerning their movements constitutes a warrantless search under the Fourth
   3   Amendment, and is not reasonable or justified.
   4         47.    Plaintiffs seek an injunction to compel Defendants to delete all precise
   5   and identifiable location data concerning their movements collected by Defendants
   6   via MDS. Plaintiffs also seek an injunction to end all prospective collection,
   7   storage, or maintenance of their precise location data via MDS.
   8         48.    Plaintiffs also seek damages against Defendants arising out of their
   9   unconstitutional collection, storage, and maintenance of their location information.
  10                                    SECOND CLAIM
  11               Violation of Article 1, § 13 of the California Constitution
  12                         (All Plaintiffs Against All Defendants)
  13         49.    Plaintiffs incorporate the preceding paragraphs as if fully set forth
  14   herein.
  15         50.    Defendants’ deployment of MDS violates Plaintiffs’ right to be free
  16   from unreasonable search and seizure, as protected by Article 1, Section 13 of the
  17   California Constitution.
  18         51.    Defendants’ administrative scheme to collect Plaintiffs’ granular
  19   vehicle and mobility location information constitutes a search under the California
  20   Constitution. Defendants’ collection of this data is unreasonable, unconnected to
  21   any legitimate government interest, and occurs without any opportunity for
  22   administrative or judicial review pre-collection.
  23         52.    Defendants’ administrative scheme also unreasonably conditions
  24   Plaintiffs’ ability to ride dockless vehicles upon the disgorgement of Plaintiffs’
  25   otherwise protected location information, itself a violation of the California
  26   Constitution.
  27         53.    Finally, Defendants’ ongoing retention of Plaintiffs’ precise location
  28   data concerning their movements constitutes a warrantless search under the


                                             COMPLAINT
                                                 15
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 18 of 19 Page ID #:18


   1   California Constitution, and is not reasonable or justified.
   2         54.    Plaintiffs seek an injunction to compel Defendants to delete all precise
   3   and identifiable location data concerning their movements collected by Defendants
   4   via MDS. Plaintiffs also seek an injunction to end all prospective collection,
   5   storage, or maintenance of their precise location data via MDS.
   6         55.    Plaintiffs also seek damages against Defendants arising out of their
   7   unconstitutional collection, storage, and maintenance of their location information.
   8                                     THIRD CLAIM
   9      Violation of the California Electronic Communications Privacy Act, Cal.
  10                                Penal Code § 1546 et seq.
  11                         (All Plaintiffs Against All Defendants)
  12         56.    Plaintiffs incorporate the preceding paragraphs as if fully set forth
  13   herein.
  14         57.    Under the California Electronic Communications Privacy Act, a
  15   California government entity may only compel the production of electronic
  16   information through the execution of a probable-cause warrant or analogous order,
  17   or under a narrowly circumscribed set of exceptional circumstances. Cal. Penal
  18   Code § 1546.1(a), (d).
  19         58.    Location information gathered by MDS constitutes both “electronic
  20   communication information” and “electronic device information” under the terms
  21   of CalECPA, subjecting it to CalECPA’s strict requirements for access and
  22   collection. See Cal. Penal Code § 1546(c)–(d), (g).
  23         59.    The mobility providers that operate dockless vehicles, including
  24   JUMP, Lyft, Lime, and others, constitute “service providers” within the terms of
  25   CalECPA, since they offer “electronic communication service[s]” that in part
  26   provide to riders “the ability to send or receive electronic communications”
  27   Defendants constitute “government entities” under the statute. Cal. Penal Code
  28   § 1546(e), (j).


                                             COMPLAINT
                                                 16
Case 2:20-cv-05044-CJC-PD Document 1 Filed 06/08/20 Page 19 of 19 Page ID #:19


   1         60.    Defendants’ compulsory requirement that operators disclose
   2   Plaintiffs’ location information violates Penal Code sections 1546.1(b) and
   3   1546.1(c). Plaintiffs are therefore entitled to expungement of all location records
   4   collected by Defendants relating to them, pursuant to section 1546.4(c).
   5                                PRAYER FOR RELIEF
   6         61.    Plaintiffs request the Court grant the following relief:
   7                a.    Issue a declaration stating that Defendants’ collection of precise
   8                      location information concerning every ride taken by Plaintiffs
   9                      violates the Fourth Amendment of the United States
  10                      Constitution, Article 1, section 13 of the California
  11                      Constitution, and CalECPA;
  12                b.    Issue an injunction ordering Defendants to destroy all precise
  13                      location records associated with Plaintiffs’ rides;
  14                c.    Issue an injunction ordering Defendants to stop the collection,
  15                      storage, and preservation of Plaintiffs’ precise location data via
  16                      the MDS API;
  17                d.    Issue an injunction prohibiting Defendants from requiring
  18                      compliance with the MDS API’s precise location collection
  19                      requirement as a prerequisite for issuing LADOT’s Dockless
  20                      On-Demand Personal Mobility Permit;
  21                e.    Award damages to Plaintiffs for violations of their federal and
  22                      state constitutional rights;
  23                f.    Award Plaintiffs their reasonable attorneys’ fees and costs; and
  24                g.    Grant any other relief that this Court may deem proper and just.
  25
       DATED: June 8, 2020                Respectfully submitted,
  26
                                          By: /s/ Mohammad Tajsar
  27                                          Mohammad Tajsar
  28                                          Counsel for Plaintiffs


                                             COMPLAINT
                                                 17
